UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4439


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON CHRISTOPHER WELCH,

                Defendant - Appellant.



                            No. 13-4440


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON CHRISTOPHER WELCH,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:06-cr-00291-TDS-1; 1:10-cr-00110-TDS-1)


Submitted:   December 12, 2013            Decided:   January 30, 2014


Before DIAZ, FLOYD, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Alan D. Campbell, S. Hamilton, Massachusetts, for Appellant.
Harry L. Hobgood, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Jason Christopher Welch pled guilty in 2007 to one

count of mail fraud, in violation of 18 U.S.C. § 1341 (2012),

and one      count       of    aggravated    identity         theft,   in       violation    of

18 U.S.C.         §§ 2,       1028A(a)(1)     (2012),          and   was    sentenced       to

twenty-seven         months’       imprisonment,          a     consecutive         term     of

twenty-four         months’       imprisonment,       and        concurrent        terms     of

supervised release of three years and one year.                            In 2010, Welch

pled guilty to one count of escape from a residential re-entry

center,      in    violation       of   18   U.S.C.       § 751(a)     (2012),      and     was

sentenced to sixteen months’ imprisonment and three years of

supervised release.             In 2012, the district court revoked Welch’s

terms   of    supervised          release    and    sentenced        him    to    concurrent

prison terms of fourteen months and twelve months in the mail

fraud   and       aggravated       identity       theft    case      and    a    consecutive

prison term of fourteen months in the escape case.                                 The court

also    imposed           two     consecutive        twenty-two-month             terms      of

supervised release.

              Welch appealed the revocation judgment, arguing that

the     district          court     had      erred        in     ordering         that      the

twenty-two-month terms of supervised release run consecutively.

The Government conceded that the district court had reversibly

erred   under       18    U.S.C.    § 3624(e)      (2012)       in   ordering      that     the



                                              3
terms of supervised release run consecutively * and moved this

court for a remand to the district court for resentencing.                             We

granted the Government’s motion, vacated Welch’s sentences, and

remanded for resentencing pursuant to 18 U.S.C. § 3624(e).

               On    remand,    the     district        court   entered     an   amended

judgment re-imposing the concurrent fourteen- and twelve-month

prison terms and the consecutive fourteen-month prison term and

imposing       concurrent        twenty-two-month           terms     of     supervised

release.       On appeal from the amended judgment, Welch’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but questioning whether the district court abused its discretion

in   denying        Welch’s    motion    to    appoint     substitute      counsel     and

erred     in   not    “fully    vacating”         his   sentences    and   convening    a

“complete resentencing” hearing and in ordering that the prison

term imposed in the escape case run consecutively to the prison

term imposed in the mail fraud and aggravated identity theft

case.       Welch      was    informed    of      his   right   to   file    a   pro   se

supplemental brief, but he has not done so.                           The Government

declined to file a brief.             We affirm.

      *
        Section 3624(e) provides that a “term of supervised
release . . . runs concurrently with any Federal, State, or
local term of . . . supervised release . . . for another offense
to which the person is subject or becomes subject during the
term of supervised release.”



                                              4
            We review for abuse of discretion a district court’s

ruling on a motion to substitute counsel.                        United States v.

Perez,    661 F.3d 189,    191    (4th      Cir.   2011).      In    determining

whether a district court has abused it discretion in denying a

motion seeking appointment of substitute counsel, we consider

“three factors: the timeliness of the motion; the adequacy of

the [district] court’s inquiry into the defendant’s complaint;

and whether the attorney/client conflict was so great that it

resulted in a total lack of communication preventing an adequate

defense.”       Id.    (internal      quotation       marks   omitted).       We   then

weigh these factors against the district court’s “interest in

the   orderly     administration        of       justice.”       United     States    v.

Reevey, 364 F.3d 151, 157 (4th Cir. 2004).

            After      reviewing      the    record,     we   conclude      that     the

district court did not abuse its discretion in denying Welch’s

motion.     With respect to the first factor, Welch delayed in

bringing    the     motion.        This      court’s     judgment    remanding       for

resentencing issued on March 1, 2013, and Welch’s resentencing

hearing was scheduled for May 14, 2013.                  Welch, however, did not

make his motion until after the commencement of the resentencing

hearing.    That is, he waited over two months to bring the motion

on the day of resentencing.               If the district court had granted

the   motion,     it    may    have    had       to   continue    the     resentencing

hearing.    Moreover, Welch has not shown, and the record does not

                                             5
reveal,    any   exigent      circumstances         justifying      his    last-minute

request.      Accordingly, the motion was not timely.                       See Perez,
661 F.3d at 191-92 (concluding that defendant who filed motion

for   substitution       four    months     after      conviction    and    two   weeks

before scheduled sentencing hearing had delayed in bringing the

motion); Reevey, 364 F.3d at 157 (“[A] continuance request for

the substitution of counsel made on the first day of trial is

clearly untimely under all but the most exigent circumstances.”

(internal quotation marks omitted)).

            Additionally, upon inquiry, the district court learned

the   basis      for   Welch’s        motion,     heard     and     considered        his

explanation      for   why      he    wanted     new    counsel     appointed,        and

addressed his reasons in its oral ruling denying the motion.

Accordingly, the district court’s inquiry into the basis for

Welch’s complaint was adequate.                   See Perez, 661 F.3d at 192

(concluding that the inquiry factor weighed in the Government’s

favor where district court requested that defendant explain why

he believed he should be appointed new counsel, considered those

reasons, and found current counsel had done an effective job in

representing defendant).              Further, the record does not reveal

any basis for concluding that there existed an attorney-client

conflict   so    great    that       it   prevented     Welch   from      receiving    an

adequate defense.         Weighing these factors against the district

court’s    interest      in     efficient       administration      of     justice     on

                                            6
remand,    we     conclude         that    the     court       correctly        denied       Welch’s

motion to appoint substitute counsel.

            Turning          to    Welch’s       challenges         to    his    sentences,         we

conclude     they          are    without        merit     because        the     mandate         rule

precluded the district court from altering the prison sentences

it imposed in 2012.               “The mandate rule is a specific application

of   the   law    of       the    case    doctrine.”            Volvo     Trademark          Holding

Aktiebolaget v. Clark Mach. Co., 510 F.3d 474, 481 (4th Cir.

2007).      When       we        remand    for    resentencing,           the     mandate         rule

precludes the district court from considering issues that were

expressly        or    impliedly          decided        by     this      court       on     appeal.

United States          v.        Bell,    5 F.3d 64,       66    (4th    Cir.        1993).

“In addition, the [mandate] rule forecloses litigation of issues

decided     by       the     district         court      but    foregone         on     appeal      or

otherwise waived, for example because they were not raised in

the district court.”                Id.; see Doe v. Chao, 511 F.3d 461, 465

(4th Cir. 2007) (“[A]ny issue conclusively decided by this court

on the first appeal is not remanded, and . . . any issue that

could have been but was not raised on appeal is waived and thus

not remanded.” (internal quotation marks omitted)).

            Welch          had     the    opportunity          to    challenge         his    prison

sentences       in     his       initial      appeal,         but    he    did        not    do    so.

See Volvo Trademark, 510 F.3d at 481 (noting that the plaintiff

failed to raise its claim in earlier proceedings and that “a

                                                  7
remand proceeding is not the occasion for raising new arguments

or legal theories”).            The propriety of those prison terms and

their sequential posture thus was not before the district court

at resentencing.         Further, we remanded for resentencing pursuant

to 18 U.S.C. § 3624(e).          Accordingly, the district court did not

reversibly err on remand in failing to alter Welch’s revocation

prison sentences or to hold a “complete” resentencing hearing.

            Finally, in accordance with Anders, we have reviewed

the entire record in this case and have found no meritorious

issues for appeal.          We therefore affirm the district court’s

amended    judgment.        This   court    requires      that    counsel   inform

Welch, in writing, of the right to petition the Supreme Court of

the United States for further review.               If Welch requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Welch.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented      in    the   materials

before    this   court    and    argument   would   not    aid    the    decisional

process.

                                                                           AFFIRMED




                                        8